Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 03/09/2022, the following occurred: Claims 22, 32 and 42 have been amended. Claims 1-21, 23, 27, 28, 31, 33, 37, 38, 41, 43, 44, 47, 48 and 51 were canceled.
In the amendment dated 11/30/2021, the following occurred: Claims 22, 32 and 42 have been amended. Claims 1-21, 23, 27, 28, 31, 33, 37, 38, 41, 43, 44, 47, 48 and 51 were canceled.
Claims 22, 24-26, 29, 30, 32, 34-36, 39, 40, 42, 45, 46, 49 and 50 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22, 24-26, 29, 30, 32, 34-36, 39, 40, 42, 45, 46, 49 and 50  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 22, 32 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claim 22, 32 and 42- the limitation of (claim 22 being representative) receiving reports of patients having a set of medical states, each report being associated with a same geographic area, the set of medical states including a set of symptoms, signs, and test results; determining, based on data stored in a medical data repository, that the set of medical states is associated with a specified condition, the specified condition being identified by assigning weighted factors of strength to each of the symptoms, signs, and test results to form a condition profile or fingerprint, refining the condition profile to minimize false positive alerts by comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition, refining the condition profile to minimize false negative alerts by comparing the condition profile to the actual condition profiles of patients not having the specified condition and comparing the condition profile to the known condition profiles of patients having the specified condition, in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information using at least one of reviewing archived data and interacting with an expert user, refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models, and generating a synthetic patient in response to a number of the known condition profiles being less than a predefined number; in response to identifying the specified condition, accumulating the reports to determine a rolling statistical average to generate an occurrence threshold associated with the specified condition in the geographic area; comparing the occurrence threshold with a predefined threshold associated with the specified condition in the geographic area; in response to the occurrence threshold exceeding the predefined threshold, determining an outbreak of the specified condition in the geographic area based on the reports of the patients having the set of medical states; and displaying an indication of the outbreak of the specified condition in the geographic area, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computing device (claim 22), CRM & computer (claim 32), or one or more processors (claim 42), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computing device (claim 22), CRM & computer (claim 32), or one or more processors (claim 42), the claims encompass providing an indication of an outbreak for a specified condition in a geographic area in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 22 recites the additional elements of a computing device. Claim 32 recites the additional element of a CRM and one or more computers that implement the identified abstract idea. Claim 42 recites the additional element of one or more processors that implement the identified abstract idea. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic device for providing outbreak indications) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 22, 32 and 42 further recite the additional elements of a plurality of network nodes and a knowledge database. These additional element are recited at a high level of generality (i.e. a general means to receive data) and merely generally links the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device nodes (claim 22), CRM & computer (claim 32), or one or more processors (claim 42) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of network nodes and a knowledge database were considered extra-solution activity. These additional elements have been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 24-26, 29-30, 34-36, 39-40, 45-46 and 49-50 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 24 and 34 further define the specified condition. Dependent claims 25, 35 and 45 merely describe the set of medical states. Dependent claims 26, 36 and 46 merely describe the geographic area. Dependent claim 29, 39 and 49 further describes the data in the report. Dependent claim 30, 40 and 50 merely describes the indication of outbreak. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 22, 24-26, 30, 32, 34-36, 40, 42, 45, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar (US 2013/0138456), in view of Brown (US 8626521), in view of Parkinson (US 2010/00204973), in view of Deciu (US 2013/0150253) and in further view of Walker (US 2004/0122703). 

REGARDING CLAIM 22
Bhaskar discloses a method comprising receiving, at a computing device, reports of patients having a set of medical states ([0013] teaches that this occurs for a plurality of patients, [0020] teaches receiving patient data (interpreted as reports) via receiving device (interpreted as a computing device), at [0027] teaches data comprises of symptoms of patient, health problems, allergies and the like and at [0032] teaches receiving historical health record), 
Determining, based on data stored in a medical data repository, that the set of medical states is associated with a specified condition, the set of medical states including a set of symptoms, signs, and test results ([0004], [0021], [0032], and [0033] teaches data repository comprising health records used to identify disease or condition for providing treatment, [0021] specifically teaches using patient data (interpreted by examiner as the set of medical states), which comprises of symptoms of patient (interpreted by examiner as the set of symptoms), health problems, allergies (interpreted by examiner as the signs) and the like (see [0027]), to diagnose condition or disease and suggest some sort of treatment, and at [0048] teaches medical test data of patients (interpreted by examiner as the test results) to determine probability of a patient having a disease);
in response to identifying the specified condition, accumulating the reports to determine a rolling statistical average to generate an occurrence threshold associated with the specified condition in the geographic area ([0026] teaches generating statistical and analytical healthcare results for a determined region (interpreted by examiner as geographic area) [0040] teaches analyzing health records to generate statistical healthcare results and teaches for example, when a patient complains of sore throat and fever to a doctor, the doctor may generate statistics on patients who had the symptoms of sore throat with fever (interpreted by examiner as accumulating the reports to determine a rolling statistical average) using the healthcare service provider module 502. In alternative embodiments, the healthcare service provider module 502 may determine a number of patients who showed determined medical symptoms, and were treated using a determined medicine. [0048] teaches a risk score associated with a patient having a disease in a geographical area (interpreted by examiner as occurrence threshold associated with the specified condition) and that the risk scores may be aggregated. The aggregation of the risk scores, for example, may include taking an average of the risk scores, selecting one of the risk scores having the highest instances, taking a median of the risk scores, or the like. The aggregation of the risk scores results in determination of an aggregated risk score corresponding to the predetermined region that may have the disease of interest in all geographic areas); 
determining an outbreak of the specified condition in the geographic area based on the reports of the patients having the set of medical states ([0013] teaches that this occurs for a plurality of patients, [0045] - [0048] teaches a predictive model based on medical records or medical test outcomes and determining risk score referring to patient having a disease of interest to assist in handling the disease in geographic areas. The predictive model is also used to determine trend of a disease and the number of patients having the disease (interpreted by examiner as means of determining outbreak). Method 700 is used to predict a number of patients having a disease of interest in a predetermined region. As a result, the prediction of a potential number of patients of Bhaskar meets the limitation based on the description in the Specification at paragraph 0070 which describes the determination of an outbreak as a determination that “there is a likely […] outbreak of the condition in a geographical area”); 
and generating a synthetic patient in response to a number of the known condition profiles being less than a predefined number ([0040] teaches generating statistics on patients who had the symptoms of sore throat with fever. The healthcare service provider module 502 may determine a number of patients who showed determined medical symptoms (interpreted by examiner as the known condition profiles being less than a predefined number), and were treated using a determined medicine [0048] teaches generating a predictive model (interpreted by examiner as the synthetic patient) by inserting symptoms or medical tests outcome (interpreted by examine as the known conditions) of each patient in the extracted records in the predictive model),
in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles ([0015] teaches reviewing historical health records (interpreted by examiner as the archived stored data) and condition health records of the patient (interpreted by examiner as the received medical states) and [0032] teaches reviewing the historical health records and condition records and linking together to identify whether a disease is a genetic disease or an acquired disease (where an acquired disease is interpreted by examiner as no match existing)), 

Bhaskar does not explicitly disclose, however brown discloses:
each report being associated with a same geographic area (Brown at [23:19-36] teaches that the processing of reports based on the geographical area and this can include instances in the same or nearby area, [28:55-65] teaches mapping disease within a geographical region/area); 
and displaying an indication of the outbreak of the specified condition in the geographic area (Brown at [23:50-66] and [24:1-35] teaches determining and informing of an outbreak, at [27:10-28] Brown teaches using search engine to provide information on the likelihood of an outbreak, at [38:1-15] Brown teaches an analytical engine that can provide an indication of the occurrence of the outbreak. [22:34-36] teaches a chart, a graph or a map (interpreted by examine as display) showing the relative geographical location of occurrence of the public health event (interpreted by examiner as the indication of an outbreak of the specified condition in the geographic area). [37:5-11] teaches a functional raw map (interpreted by examiner as form of display) created using the region of outbreak of disease when there is a focal outbreak of disease.).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bhaskar to incorporate geographic area data as taught by Brown, with the motivation of public health surveillance advantages as it comprehensively depicts available information regarding the occurrence of the disease and its distribution, with the motivation of allowing for easy comparison and further assessment (see Brown at [28:55-65]).

Bhaskar and brown do not explicitly disclose, however Parkinson discloses:
receiving, via a plurality of network nodes communicatively coupled thereto, data (Parkinson at [0033] teaches a networked system for the remote acquisition or analysis of data (patient data/reports of Bhaskar) [0139] teaches a networked environment using logical connections to one or more computers or analysis systems such as common network node, and typically includes many or all of the elements described above relative to the computer 2002. The logical connections depicted in FIG. 20 include a local area network (LAN) 2048 and a wide area network (WAN) 2050, but may also include other networks (interpreted by examiner as plurality of network nodes communicatively coupled thereto))
comparing the occurrence threshold with a predefined threshold associated with the specified condition in the geographic area; in response to the occurrence threshold exceeding the predefined threshold (Parkinson at [0039] teaches data can be generated for normal patients with different biological and environmental characteristics such geographic location. In one embodiment, the data on normal patients can be used as a comparison to other patients. [0073] teaches associating a node state data with a biological state (interpreted by examiner as means to determine the specified condition associated with a patient of Bhaskar) and stores the node state data in association with the biological state in the node state database 170 if the association metric and confidence metric (interpreted by examiner as the occurrence threshold of Bhaskar) exceed a threshold value (interpreted by examiner as predefined threshold) [0127] teaches specifying threshold values and allowing a user can select maximum and minimum threshold values (interpreted by examiner as predefined threshold)),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bhaskar and Brown incorporate comparison of a threshold value as taught by Parkinson, with the motivation of providing a more accurate the statistical model used to perform diagnosis or prognosis (see Parkinson at [0004]).

Bhaskar, brown and Parkinson do not explicitly disclose, however Deciu discloses:
refining the condition profile to minimize false positive alerts by comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition (Deciu at [0228] teaches filtering a profile to remove data. [0254] teaches two types of possible scores or calls that can be made based on outcome values generated using methods described herein: false positive and false negative, where a score, or call, often is generated by calculating the probability that a particular genetic variation is present or absent in a subject/sample (interpreted by examiner as the comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition) [0318] teaches adjusting screening cutoffs to minimize false positive rate (interpreted by examiner as refining the condition profile to minimize false positive alerts) and [0349] teaches a post hoc analysis that resulted in reduced false positive results.), 
refining the condition profile to minimize false negative alerts by comparing the condition profile to the actual condition profiles of patients not having the specified condition and comparing the condition profile to the known condition the specified condition (Deciu at [0228] teaches filtering a profile to remove data. [0254] teaches two types of possible scores or calls that can be made based on outcome values generated using methods described herein: false positive and false negative, where a score, or call, often is generated by calculating the probability that a particular genetic variation is present or absent in a subject/sample (interpreted by examiner as the comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition) [0333] teaches lower cutoffs to minimize false negative results (interpreted by examiner as refining the condition profile to minimize false negative alerts) and [0349] teaches a post hoc analysis that resulted in reduced false negative results.), 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bhaskar, brown and Parkinson to incorporate minimizing false positives and false negatives as taught by Deciu, with the motivation of facilitating a medical decision and/or employing a helpful medical procedure (Deciu at [0005]).

Bhaskar, brown, Parkinson and Deciu do not explicitly disclose, however Walker discloses:
the specified condition being identified by assigning weighted factors of strength to each of the symptoms, signs, and test results to form a condition profile or fingerprint (Walker at [0311] teaches system-initiated processing strings relying on factors such as the relative level of a parameter or resource (interpreted by examiner as the set of medical states including a set of symptoms, signs, and test results of Bhaskar) and may also be launched as new protocols or routines become available, as to search through existing data to determine whether the newly available processing might assist in identifying a condition therefore unrecognized (interpreted by examiner as the specified condition)), determining that the condition profile is indicative of an unknown disease (Walker at [0066] teaches collecting patient-specific or patient-related information to permit analysis of specific patient risk and conditions based on comparison to known population characteristics. [0311] teaches identifying a condition therefore unrecognized (interpreted by examiner as determining an indications of an unknown disease)), 
analyzing models of known diseases in a knowledge database to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information using at least one of reviewing archived data and interacting with an expert user (Walker at [0288] teaches predictive models, such as based upon symptoms or other inputs and disease or treatment considerations or other outputs, relationships, interconnections, trends, and so forth and [0368] teaches a predictive modelling system with an integrated knowledge base (interpreted by examiner as models of known diseases in a knowledge database) that relies upon software as data mining and analysis modules designed to extract data from the various resources, knowledge bases and databases, and to identify relationships between the data useful in developing predictive models (interpreted by examiner as analyzing the models of known diseases) Once processing is initiated, the modules search for and identify data (interpreted by examiner as the missing information that, if identified enables classifying the condition profile) which may be linked to specific disease states, medical events, or to yet unidentified or unrecognized disease states or medical events. The data mining and analysis functions performed by the modules may operate on "raw" data from the resources and databases (again both clinical and non-clinical) (interpreted by examiner as obtaining the missing information using at least one of reviewing archived data). Moreover, initiation of such processing, or validation of data may be provided by an expert, such as a clinician (interpreted by examiner as interacting with an expert user)), 
refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models (Walker at [0369] teaches that based upon the mining an analysis performed by modules, a predictive model development module further acts to convert the data and analysis into a representative model that can be used for diagnostic, planning, and other purposes. In the clinical context, a wide range of model types may be developed, particularly for refinement of computer-assisted processes referred to above. Where data is known to relate to a specific medical condition, for example, the model may consist in refinement of rules and procedures used to identify the likelihood of occurrence of such conditions based upon all available information from the resources and knowledge base (interpreted by examiner as refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models). More generally, however, the data mining and analysis functions, in conjunction with the model development algorithms, may provide for identification of disease states and relationships between these disease states and available data which were not previously recognized)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bhaskar, brown, Parkinson and Deciu to incorporate identifying unknown diseases and using a model to classify the condition profile as taught by Walker, with the motivation of improving patient care by more rapid and informed identification of disease states, medical conditions, predispositions for future conditions and events, and so forth (Walker at [0013]).

REGARDING CLAIM 24
Bhaskar, Brown, Parkinson, Deciu and Walker disclose the limitation of claim 22.
Brown, Parkinson, Deciu and Walker do not disclose, however, Bhaskar further discloses;
The method of claim 22, wherein the specified condition comprises a diagnosable disease.  (Bhaskar at [0021], [0032] and [0033] teaches diagnosing and treatment process and diagnosing a condition or disease based on patient data and related disease) 

REGARDING CLAIM 25
Bhaskar, Brown, Parkinson, Deciu and Walker disclose the limitation of claim 22.
Brown, Parkinson, Deciu and Walker do not disclose, however, Bhaskar further discloses;
The method of claim 22, wherein determining that the set of medical states is associated with the specified condition comprises diagnosing, via the computing device, the patients as having the specified condition. (Bhaskar at [0021] teaches diagnosis and treatment process, and at [0040] and [0044] Bhaskar teaches studying patient symptoms to determine treatment)

REGARDING CLAIM 26
Bhaskar, Brown, Parkinson, Deciu and Walker disclose the limitation of claim 22.
Bhaskar, Parkinson, Deciu and Walker do not disclose, however, Brown further discloses;
The method of claim 22, wherein the geographic area comprises a metropolitan area, corresponds to a geographic location of treatment facilities generating the reports, or corresponds to a default geographic location of the patients, and wherein the default geographic location of each patient is obfuscated (Brown at  [18:55-66], [22:16-40] teaches geographic location of healthcare facility and acquiring data from a plurality of healthcare facilities over distant geographical areas, and at [29:25-60] Brown teaches a geographic area comprises a metropolitan area).  

REGARDING CLAIM 30
Bhaskar, Brown, Parkinson, Deciu and Walker disclose the limitation of claim 22.
Bhaskar, Parkinson, Deciu and Walker do not disclose, however, Brown further discloses;
The method of claim 22, wherein providing the indication of the outbreak of the specified condition in the geographic area comprises providing, via a display unit of the computing device, the indication of the outbreak or providing, via an electronic message transmitted from the computing device, the indication of the outbreak (Brown at [23:50-66] and [24:1-35] teaches determining and informing of an outbreak, at [27:10-28] Brown teaches using search engine to provide information on the likelihood of an outbreak, at [38:1-15] Brown teaches an analytical engine that can provide an indication of the occurrence of the outbreak. Outbreaks are reported using internet based forms 27B).

REGARDING CLAIM 32, 34-36 and 40
Claims 32, 34-36 and 40 are analogous to Claims 22, 24-26 and 30, thus Claims 32, 34-36 and 40 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 22, 24-26 and 30.
Brown further teaches one or more computer (Brown at [7:32-45] teaches system comprising of a standalone or multiple computers) 

REGARDING CLAIM 42, 45, 46 and 50
Claims 42, 45, 46 and 50 are analogous to Claims 22, 25-26 and 30, thus Claims 42, 45, 46 and 50 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 22, 25-26 and 30.
Brown further teaches one or more processors and a memory (Brown at [10:40-50] teaches system comprising of a memory 80 and a processor 76) 

Claims 29, 39 and 49 are rejected under 35 U.S.C. 103 103 as being unpatentable over Bhaskar (US 2013/0138456), in view of Brown (US 8626521), view of Parkinson (US 2010/00204973), in view of Deciu (US 2013/0150253), in view of Walker (US 2004/0122703) and in further view of Arnaud (US 2002/0186818). 

REGARDING CLAIM 29
Bhaskar, Brown, Parkinson, Deciu and Walker disclose the limitation of claim 22.
Bhaskar, Brown, Parkinson, Deciu and Walker do not disclose, however Arnaud discloses:
The method of claim 22, wherein each report of each patient having the set of medical states lacks a geographic location, within the geographic area, associated with the corresponding patient (Arnaud teaches at [220] and [238] that geographic region identifies an area such as state, county, city, township or area code, which is interpreted by examiner as a geographic area and not a geographic location since it does not list exact or specific location within the state, county, city, township or area code. The Examiner notes that the Applicant has not exclusively defined the extent of a geographic area or geographic location and thus the phrases are given their broadest reasonable interpretation.). 
	
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the concept of incorporating geographical area data of Bhaskar, Brown with the methods of Parkinson, Deciu and Walker to exclude the exact geographic location data as taught by Arnaud, with the motivation of improving market strategies for drug companies (see Arnaud at [0009]).

REGARDING CLAIM 39 and 49
Claims 39 and 49 are analogous to Claim 29, thus Claims 39 and 49 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 29.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 22-26, 29-30, 32-36, 39-40, 42-43, 45-46, 49 and 50, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Without necessarily acquiescing to the assertions in the Office Action and to expedite prosecution, Applicants amend claims 22, 32, and 42 to recite "in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases in a knowledge database to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information using at least one of reviewing archived data and interacting with an expert user, refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models." Applicants respectfully assert that claims 22, 32, and 42 are directed to patentable subject matter. Applicants respectfully request that the rejection of claims 22, 24-26, 29-30, 32, 34-36, 39-40, 42, 45-46, and 49-50 under 35 U.S.C. §101 be withdrawn.
Regarding 1, the Examiner respectfully disagrees. Amending the claims to recite “in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases in a knowledge database to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information using at least one of reviewing archived data and interacting with an expert user, refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models” does not provide a practical application or significantly more than the abstract idea. Moreover, the recited limitations do not improve the functioning of a computer, provide a technical solution to  technical problem, present a particular treatment, and/or effect another device/controlling a machine. Furthermore, stripped of all generic computer components, the claims encompass a series of rules or steps that a human can follow, and thus is directed to an abstract idea. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 22-26, 29-30, 32-36, 39-40, 42-43, 45-46, 49 and 50, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Nevertheless, each of Brown, Parkinson, Wallach, and Deciu is silent as to "in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases in a knowledge database to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information using at least one of reviewing archived data and interacting with an expert user, refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models," as recited in claim 22. Together or individually, Bhaskar, Brown, Parkinson, Wallach, and Deciu fail to disclose all the elements required by claim 22 and claims 24-26 and 29-30 dependent thereon. Therefore, Applicants respectfully request that the rejection of claims 22, 24-26, and 29-30 under 35 U.S.C. §103 be withdrawn.
Regarding 2, the Examiner has cited new art to teach the amended portion of the independent claim. Please refer to the detailed rejection under U.S.C. § 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626